separate concurring- opinion.
Sherwood, C. J.
This cause has been thrice argued, the foregoing opinion following the ruling announced in 15 S. W. Rep. 970.
Why this cause should have been sent over to plague court in banc is to me a matter of profound astonishment, seeing that the point of attack was that the contract between the parties had been incorrectly construed in the previous opinions, in that it Was there *31held not to contain any agreement or guaranty on the part of Hach to pay the running expenses of the stave factory. When I wrote the first opinion in this cause, and came to construe that contract, the claim of counsel for Hill, N all & Co. to the effect that there was in the contract such a guaranty struck me as so preposterous that I called in to my aid one of the present concurring judges, who, after a careful examination of the contract in question, entirely agreed with me that the contract could not be.construed as contended for by the counsel of Hill, Nall & Co. And so the construction first given that contract still stands, and is now upheld by every sitting member of this court except one. But this has been accomplished only at the cost of much expenditure of time and delay of court, counsel and parties litigant. If there is a single sentence, a single line, a single word, a single syllable or a single letter in that contract giving credence or currency to the idea that the land of the wife was to be bound for the running expenses of the establishment, I would like to have it pointed out.
But I have heard that it has been persistently and industriously urged, but not by counsel, that “somehow or somehow else” there is something in the testimony which ekes out and supplements the written contract, and that this supplies any lack in that contract in the particular aforesaid. But there is no such testimony, not an iota of it, granting indeed that such testimony would be competent in a case of this kind, to add by mere parol to the burdens of the wife’s land; especially so, when there is no hint or intimation in the answer that any change in the written contract had been made-by a subsequent parol agreement.
The premises considered, I say this: That some good, or at least plausible, reason should be furnished an expectant bar as an excuse for the triple dissents and consequent delay aforesaid, and anything will be better than a barren and voiceless dissent, which *32dumbly questions the correctness of reasoning which it durst not venture by word or token to combat.
I trust, therefore, that my learned brother will not let me “burst in ignorance” as to his views on this subject, which, if timely expression be given them, may shed such a flood of light on the point in hand as will enable these parties litigant so to order their cause as to hasten to a speedy and correct termination their present legal contest.
I shall, therefore, look forward with anxious, yet pleasing, expectation for an expression of my learned brother’s views, and trust that in this I shall not be disappointed.